Citation Nr: 1042361	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-30 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which granted the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss and assigned an initial noncompensable disability rating, 
effective August 31, 2004.

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the St. Petersburg 
RO.  A transcript of that proceeding has been associated with the 
claims folder.

During the Board hearing, the Veteran indicated that he wished to 
withdraw from appellate review the issue of entitlement to an 
increased initial disability evaluation for tinnitus.  
Accordingly, the Board finds that this matter has been withdrawn.

The Board also notes that, during his hearing before the Board, 
the Veteran requested that the record be held open for an 
additional 60 days to allow him to submit additional evidence in 
support of his claim.  See 38 C.F.R. § 20.709 (2010).  However, 
no additional evidence has been received by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran seeks a compensable disability evaluation for 
service-connected bilateral hearing loss.  Specifically,  he 
contends that, since the last VA examination, his hearing acuity 
has worsened.  See Board hearing, April 2010.

Under the Veteran's Claim Assistance Act of 2000 ("VCAA"), VA 
has a duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).  During the Board hearing, the Veteran stated 
that his hearing acuity had worsened since the VA examination and 
that his bilateral hearing loss caused him to experience 
dizziness and imbalance, and that he also had trouble hearing in 
a crowded room.  Although the duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted (See 
VAOPGCPREC 11-95, the Court has also held that a veteran is 
entitled to a new VA examination where there is evidence, 
including his statements, that the disability has worsened since 
the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of 
the aforementioned findings, the Board finds that another VA 
examination is warranted.

Finally, during the Board hearing, the Veteran stated that he had 
undergone another hearing test at the VA Medical Center 
("VAMC") while being fitted for hearing aids.  However, a 
review of the claims folder indicates that such examination is 
not of record.  Accordingly, while the claim is in remand status, 
an attempt to obtain that examination report, as well as updated 
treatment records must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made).  As records 
in the possession of the VA are deemed to be constructively of 
record, any relevant VA treatment records since August 2004 must 
be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA 
treatment records pertaining to the Veteran's 
bilateral hearing loss since August 2004.  
Any records obtained should be associated 
with the claims folder.  Any negative reply 
should be included in the claims folder. 

2.  Thereafter, schedule the Veteran with an 
appropriate clinician for a VA audiological 
examination to determine the current severity 
of his bilateral hearing loss.  Any and all 
tests and evaluations deemed necessary should 
be performed (to include audiological 
testing), the reports must be reported in 
detail.  The examiner should elicit a 
complete history of the Veteran's hearing 
loss problems and note that, in addition to 
the examination findings, the Veteran's 
history has been taken into consideration.

The examiner should specifically describe the 
effect of the Veteran's bilateral hearing 
loss on his occupational functioning and 
daily activities of life.  A complete 
rationale for all opinions expressed must be 
included in the examination report.  

3.  The Veteran is hereby notified that it is 
his responsibility to report for any 
scheduled examinations, and to cooperate in 
the development of the claim.  The 
consequences of a failure to report for a VA 
examination without good cause may result in 
a denial of the claim.  See 38 C.F.R. § 
3.655(b) (2010); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("the duty to assist is 
not always a one-way street.").  

4.  Thereafter, the claim on appeal should be 
readjudicated.  If the benefit is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

